Breese, J. This case comes within the principle established in the case of Porter v. Cushman, 19 Ill. 572. We there said, that upon the trial, the court will allow the equitable holder of commercial paper to invest himself with the legal title by-erasing indorsements, and filling up blanks in indorsements; but this can only be done when the party proposing so to change the legal title to the paper, is shown by the proof, or is presumed by the law, to be the equitable owner of the paper. Commercial convenience and the safety of parties will not permit the principle to be extended beyond this. In this case, the plaintiffs were not shown to be the equitable holders or owners of the note. In fact, it appears they had no interest in it whatever, and knew nothing of the suit until after it was commenced, when they assented to it. Not being the owner or holder of the note, they should not have been permitted to fill up the blank indorsement made by the Boston Belting Company. In all.cases, a party suing, no matter what may be the subject matter of the suit, must show he had title at the time of the commencement of the suit. This is negatived in this case, by the proof. The suit being brought in the name of a party who knew nothing of it until after it was brought, who had no claim to the money, and no interest in it, it was the duty of the court, instead of allowing the blanks to be filled, sitting as a jury, to have found for the defendant on that ground alone. It is going too far, to invest a party, on the trial of a cause, with the legal title to a note, who never had the equitable title or any other title before suit was commenced. The judgment is reversed, and the cause remanded. Judgment reversed.